Case 19-34054-sgj11 Doc 933-11 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 1 of 12




                    EXHIBIT 11
FILED: NEW YORK COUNTY CLERK 06/21/2010                                        INDEX NO. 650097/2009
NYSCEF Case
        DOC. 19-34054-sgj11
             NO. 144        Doc 933-11 Filed 08/07/20   Entered 08/07/20 23:11:52  Page 2 of06/21/2010
                                                                          RECEIVED NYSCEF:    12
Case 19-34054-sgj11 Doc 933-11 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 3 of 12
Case 19-34054-sgj11 Doc 933-11 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 4 of 12
Case 19-34054-sgj11 Doc 933-11 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 5 of 12
Case 19-34054-sgj11 Doc 933-11 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 6 of 12
Case 19-34054-sgj11 Doc 933-11 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 7 of 12
Case 19-34054-sgj11 Doc 933-11 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 8 of 12
Case 19-34054-sgj11 Doc 933-11 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 9 of 12
Case 19-34054-sgj11 Doc 933-11 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 10 of
                                         12
Case 19-34054-sgj11 Doc 933-11 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 11 of
                                         12
Case 19-34054-sgj11 Doc 933-11 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 12 of
                                         12
